DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 13 December 2021.
Claims 1, 11, 12, 14, 15 have been amended. 
Claims 6-7, 9, 13, 19 have been canceled.
Claims 1-5, 8, 10-12, 14-18, 20 are currently pending and have been examined.
Claims 1-5, 8, 10-12, 14-18, 20 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits “[T]he Section 101 rejection is also respectfully traversed. As explained above in connection with the art rejection, the subject matter of the independent 
The general argument that the prior art fails to disclose the claimed system is insufficient to distinguish the claims from the method of organizing human activity and mental process. See Diamond v. Diehr, 450 U.S.175, 188-89 (“The ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (“While the claims may not have been anticipated or obvious . .. that does not suggest that the idea .. . is not abstract, much less that its implementation is not routine and conventional.”’).
The claims are directed to an abstract idea.  The claims just recite receiving information and generating information with that received information without specifying how it is done.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-5, 8, 10-12, 14-18, 20 have been considered and they are persuasive due to Applicant amendments.  The rejection in the previous action is withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, 10-12, 14-18, 20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claims 1 and 11 is directed to a system comprising a series of components; and Claim 15 is directed to a method comprising a series of steps. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-5, 8, 10-12, 14-18, 20, the independent claims (Claims 1, 11, and 15) are directed, in part, to receive a first signal (i.e., message) comprising information on a payment request and context information; transmit at least one request (i.e., message) related to determination of a payment-capable device associated with an account of a user; generate, based on a priority for the payment, a list comprising information on payment devices from among the plurality of second electronic devices, wherein the priority is determined based on at least two of: states, positions, registered payment information, and user's payment preferences; transmit a second signal (i.e., message) comprising the list; receive a third signal (i.e., message) for selection of payment included in the list; and transmit a fourth signal (i.e., message) comprising information related to payment, based at least in part on the third signal (i.e., message), wherein the payment function are different for each user account, and exists in the same space or a different space from a space in which the user exist.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “system,” “processor,” “memory,” “instructions,” “a display,” “a server,” “an external server,” “payment-capable devices,” “a first electronic device,” “at least one second electronic device,” “communication interface,” and “communication circuitry” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application 
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using an electronic device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 1-5, 8, 10, 16-18, 20 are directed to explaining in greater detail the information that is sent and how the system determines a priority to rank the second electronic devices.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 
Dependent claims 12, 14 are directed to explaining more about which information is transmitted during each step.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691